DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Lam et al. (US 20190361180; “Lam”).
Regarding claim 13, Lam teaches method of fabricating a photonic integrated circuit device (e.g., fig. 25), the method comprising: providing a semiconductor (e.g. ¶ 0143, semiconductor wafer) substrate (e.g., wafer or substrate; ¶ 0150; fig. 25)  that includes a plurality of chip regions and a scribe line region between the chip regions (e.g., the scribe line in fig. 25 is the thick line comprised of the two die separation cut lines, all that resides between the two die separation cut lines, and all that resides on the two die separation cut lines; the chip region is the just-described scribe line and everything to the left of the scribe line; another chip region is on the right in fig. 25); forming a plurality of photonic integrated circuit devices on corresponding chip regions [optical transmitter (upper element 2554 on the left of fig. 25), an optical receiver (lower element 2554 on the left of fig. 25)], each of the photonic integrated circuit devices including an optical transmitter, an optical receiver optical transmitter (upper element 2554 on the left of fig. 25), an optical receiver (lower element 2554 on the left of fig. 25), and a test optical waveguide 2598 (e.g., fig. 25) that connects the optical transmitter to the optical receiver and overlaps the scribe line region (e.g., the left loop back {LB} waveguide {WG} in fig. 25 is shown crossing the left cut line to couple to the left optical device 2556); performing a test process in which the optical transmitter is provided with an electrical test signal to test the optical transmitter and the optical receiver (e.g., the left loop back {LB} waveguide {WG} in fig. 25 is shown crossing the left cut line to couple to the left optical device 2556; in order to be output from the laser/transmitter 2554 the transmitter must necessarily receive an electrical signal; moreover, an electrical signal to a transmitter, which causes the transmitter to produce an optical test signal, is necessarily an electrical test signal; fig. 25; ¶s 0148-0150); and thereafter cutting the semiconductor substrate along the scribe line region to individually separate the photonic integrated circuit devices (e.g., the scribe line in fig. 25 is the thick line comprised of the two die separation cut lines, all that resides between the two die separation cut lines, and all that resides on the two die separation cut lines; the chip region is the just-described scribe line and everything to the left of the scribe line; the cut lines are for cutting).
Thus claim 13 is met.
Regarding claim 14, Lam teaches the method of claim 13, wherein performing the test process comprises: providing the optical transmitter with the electrical test signal to allow the test optical waveguide to output an optical test signal; and allowing the optical receiver to detect the optical test signal (¶s 0148-0150).
Regarding claim 15, Lam teaches the method of claim 13, wherein cutting the semiconductor substrate comprises slicing the test optical waveguide (e.g., in fig. 25 see the two horizontal WG portions that cross the left edge of the scribe line wherein the left edge of the scribe line is defined be the leftmost die separation cut line shown in fig. 25; ¶s 0148-0150).
Regarding claim 16, Lam teaches the method of claim 13, wherein the optical receiver comprises a photodetector connected to the test optical waveguide {WG} (e.g., fig. 25; ¶s 0148-0150; the loop back WG connects the lasers to the receivers/photodetector).
Regarding claim 18, Lam teaches the method of claim 13, wherein the scribe line region extends in a first direction and a second direction perpendicular to the first direction (e.g., fig. 25: vertical and horizontal directions), and the test optical waveguide comprises: an output segment connected to the optical transmitter; an input segment connected to the optical receiver (e.g., fig. 25); and an interconnection segment between the output segment and the input segment, wherein the interconnection segment is disposed on the scribe line region (e.g., in fig. 25 see the two horizontal WG portions that cross the left edge of the scribe line wherein the left edge of the scribe line is defined be the leftmost die separation cut line shown in fig. 25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20190361180; “Lam”) with obviousness evidenced by Evans et al. (20170195055; “Evans”).
Regarding claim 19, Lam teaches the method of claim 18 (see above 102 rejection)., Lam fig, 25 does not show wherein the output segment and the input segment are not parallel to the first and second directions.
However, it was well-known for the output segment and the input segment are not parallel to the first and second directions as evidenced by Evans (e.g., Evans fig. 9; test WG overlapping cut line 1035 is curved and not parallel to the horizontal and vertical directions ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the output segment and the input segment are not parallel to the first and second directions at least for the purpose of flexibility in design of scribe line waveguides consistent with common practices in the art.
	Thus claim 19 is rejected.  


Allowable Subject Matter
Claims 1-12 are allowed.
Claims 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lam does not teach or render as obvious the claim 17 subject matter at least since Lam has pick and place chips/elements.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874